                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 UNION PACIFIC RAILROAD COMPANY,

         Plaintiff,
                                                                Case No. l 7-cv-897-wmc
    V.


 WISCONSIN DEPARTMENT OF
 REVENUE and PETER BARCA, Secretary of
 Revenue,

         Defendants.



                               JUDGMENT IN A CIVIL CASE



       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of plaintiff
Union Pacific Railroad Company finding that the Wisconsin property tax on the value of
Union Pacific's custom computer software is discriminatory as to Union Pacific in violation of
the Railroad Revitalization and Regulatory Reform Act of 1976, 49 U.S.C. § 11501 (b)(4) .

        IT IS FURTHER ORDERED AND ADJUDGED that defendants Wisconsin
Department of Revenue and Peter Barca in his official capacity as Secretary of Revenue, their
officers, agents , servants, employees, attorneys, successors, and all those acting in concert or
participating with them are ENJOINED from assessing, levying, or collecting property taxes on
the value of Union Pacific's custom computer software, and from instituting any proceedings
to assess, levy, or collect any amount of property taxes, interest, or penalties that the defendants
might assert to be due and owing from Union Pacific on the value of Union Pacific's custom
computer software.              A
            s to form thi~ tay of March, 2019.




Peter Oppeneer                                               Date
Clerk of Court
